Per Curiam.

We are of the opinion that the complaint should have been dismissed.. There can be no doubt that the contract, which was for the sale of 300 barrels of wine, was entire. The fact that the defendant made, and the plaintiff accepted, deliveries of part of the wine in small installments, cannot change the character of the contract in that regard. Pakas v. Hollingshead, 184 N. Y. 211. Nor did such course of *608conduct bring the case within the provisions of subdivision 2 of section 126 of the Personal Property Law, dealing with a “ contract to sell goods to be delivered by stated installments.” The common law is thus applicable, and we think the controversy is accordingly determinable as matter of law. The plaintiff concededly neglected to pay for the wine delivered, upon its delivery, and when the last day for the delivery of. the residue, November thirtieth, had arrived, he was in arrears in a considerable sum. As the contract called for payment upon delivery, the nonpayment while waived as a concurrent condition to the extent of permitting the plaintiff to retain the wine so delivered, was such a default, so long as it endured, as permitted the defendant to refuse to deliver any more wine. Raabe v. Squier, 148 N. Y. 81; Wharton & Co. v. Winch, 140 id. 287; Nichols v. Scranton Steel Co., 137 id. 471; Wolfert v. Caledonia Springs Ice Co., 195 id. 118; Mendel v. Pickrell, 38 Misc. Rep. 758; Dictum, contra, in Gardner v. Clark, 21 N. Y. 399. The payment on December tenth, after the contract time for delivery had expired, could not, of course, have had any effect upon the situation as it existed at the close of November thirtieth, when the rights and liabilities of the parties became fixed.
Section 146 of the Personal Property Law does not touch the case. The requirement there that a vendor, in order to rescind, shall give notice of his intention so to do, was not intended to abolish the basic rule of the common law that a party to a contract who seeks to recover damages from the other party for the latter’s breach, must show that he himself is free from fault in respect of a condition precedent. There is nothing in the opinion of Judge Cardozo in Rubber Trading Co. v. Manhattan Rubber Mfg. Co., 221 N. Y. 120, or in that of Mr. Justice Bijur in Hadfield v. Col*609ter, 103 Misc. Rep. 474, th at indicates a contrary view.
The view we take of the case makes it unnecessary to discuss any of the several other questions raised.
Judgment reversed, with costs, and complaint dismissed, with costs.
Present: Guy, Weeks and Mullan, JJ.
Judgment reversed, with costs.